DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
The preamble is unclear as lines 1-2 recite: 
“A washing machine, comprising a circulation and filtering device
a circulation pump assembly…”.
This can be corrected by an amendment instead reciting:
“A washing machine, comprising a circulation and filtering device, wherein the circulation and filtering device comprises:
		a circulation pump assembly…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a circulation pump and a filtering body.  Claim 1 defines a circulation pump assembly comprising an intake water cavity and a circulating water cavity, but does not positively recite that the circulation pump assembly comprises a circulation pump.  Claim 1 defines a filtering assembly comprising a blade and an inner cavity, but does not positively recite that the filtering assembly comprises a filtering body.
It is further unclear what is defined by the filtering assembly comprising “an inner cavity” since no structure is defined by the claim.  Claim 1 fails to define the structural relationship between the blade and inner cavity that comprise the filtering assembly.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 5,
	Line 4 recites “the anti-fall protrusion is clamped to a housing of the circulating pump assembly” which renders the claim indefinite as there is no support for this feature in the disclosure.  Rather, paragraph [¶0025] of the specification teaches that “the anti-fall protrusion 24 is clamped onto the pump cover 112 of the circulating pump assembly 1”.  The specification does not provide any written description for the claimed “housing of the circulation pump assembly”.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 6,
to the circulating pump” which renders the claim indefinite because it is unclear how the cleaning motor connects to the circulating pump “comprising a water inlet and a water outlet”.  Rather, paragraph [¶0052] of the specification recites “The circulation pump 34 includes a circulation pump motor 34a and a circulation pump impeller 34b coupled to a rotational shaft of the circulation pump motor 34a”.  Additionally, this recitation teaches that the circulation pump (34) includes the circulation pump motor (34a), in contrast to claim 6 which defines the circulation pump and the circulation motor as separate parts.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 7,
	Line 3 recites “wherein the pump cover is rotatably connected to the filtering assembly” which renders the claim indefinite as there is no support for this feature in the disclosure.  Rather, paragraph [¶0045] of the specification teaches that “The pump body 32 has an inlet portion 32a formed at one end thereof in a length direction and allowing washing water from the interior of the tub 10 to be introduced therethrough, and a filter insertion portion (port) 32b formed at the other end thereof in the length direction to allow a filter 38 to be inserted thereinto”.  The above recitation teaches that the pump cover is connected to a filter insertion portion of the pump body, not to the filtering assembly as claimed.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 9,
	Line 7 recites “a drainage motor connected to the drainage pump” which renders the claim indefinite because it is unclear how the drainage motor connects to the a drain pump impeller 36b coupled to a rotational shaft of the drain pump motor 36a”.  Additionally, this recitation teaches that the drain pump (36) includes the drain pump motor (36a), in contrast to claim 9 which defines the drainage pump and the drainage motor as separate parts.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a circulation pump and a filtering body.  Claim 1 defines a circulation pump assembly comprising an intake water cavity and a circulating water cavity, but does not positively recite that the circulation pump assembly comprises a circulation pump.  Claim 1 defines a filtering assembly comprising a blade and an inner cavity, but does not positively recite that the filtering assembly comprises a filtering body.
It is further unclear what is defined by the filtering assembly comprising “an inner cavity” since no structure is defined by the claim.  Claim 1 fails to define the structural relationship between the blade and inner cavity that comprise the filtering assembly.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 14,
	Line 4 recites “the anti-fall protrusion is clamped to a housing of the circulating pump assembly” which renders the claim indefinite as there is no support for this feature clamped onto the pump cover 112 of the circulating pump assembly 1”.  The specification does not provide any written description for the claimed “housing of the circulation pump assembly”.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 15,
	Line 4 recites “a circulating motor connected to the circulating pump” which renders the claim indefinite because it is unclear how the cleaning motor connects to the circulating pump “comprising a water inlet and a water outlet”.  Rather, paragraph [¶0052] of the specification recites “The circulation pump 34 includes a circulation pump motor 34a and a circulation pump impeller 34b coupled to a rotational shaft of the circulation pump motor 34a”.  Additionally, this recitation teaches that the circulation pump (34) includes the circulation pump motor (34a), in contrast to claim 6 which defines the circulation pump and the circulation motor as separate parts.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 16,
	Line 3 recites “wherein the pump cover is rotatably connected to the filtering assembly” which renders the claim indefinite as there is no support for this feature in the disclosure.  Rather, paragraph [¶0045] of the specification teaches that “The pump body 32 has an inlet portion 32a formed at one end thereof in a length direction and allowing washing water from the interior of the tub 10 to be introduced therethrough, and a filter insertion portion (port) 32b formed at the other end thereof in the length direction to allow a filter 38 to be inserted thereinto”.  The above recitation teaches that the pump 
Regarding claim 18,
	Line 7 recites “a drainage motor connected to the drainage pump” which renders the claim indefinite because it is unclear how the drainage motor connects to the drainage pump “comprising an inlet and an outlet”.  Rather, paragraph [¶0050] of the specification recites “The drain pump 36 includes a drain pump motor 36a and a drain pump impeller 36b coupled to a rotational shaft of the drain pump motor 36a”.  Additionally, this recitation teaches that the drain pump (36) includes the drain pump motor (36a), in contrast to claim 9 which defines the drainage pump and the drainage motor as separate parts.  The scope of the claim is unascertainable and therefore deemed indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0101734 to Jung et al. (“Jung”).
Regarding claim 1,

a circulation pump assembly (including circulation pump 34) comprising an intake water cavity (32, via 32a) and a circulating water cavity (interior of 32d) that is in communication with the intake water cavity [see Fig. 6; ¶0035, ¶0045, ¶0047]; and 
a filtering assembly (including filter 38) disposed in the intake water cavity and is rotatably connected to the circulating pump assembly (at 32b) [see Fig. 6; ¶0045], wherein the filtering assembly comprises a blade [see Fig.8 which illustrates radially projecting ribs extending from an outer surface of the filter 38]; and an inner cavity (interior of hollow filter 38), wherein the inner cavity is in communication with the circulating water cavity, so that the water in the intake water cavity is filtered by the filtering assembly and enters the circulating water cavity [see Fig. 6; ¶0045-¶0047].  
Regarding claim 2,
	Jung discloses the circulating and filtering device of the washing machine according to claim 1, wherein the filtering assembly comprises a filtering body (38) rotatably connected to the circulating pump assembly (at 32b) [see Fig. 6; ¶0045], wherein an outer wall of the filtering body is provided with the blade [see Fig.8 which illustrates radially projecting ribs extending from an outer surface of the filter 38), and the inner cavity is disposed in the filtering body. 
Regarding claim 3,
	Jung discloses the circulating and filtering device of the washing machine according to claim 2, wherein a filtering hole (i.e. apertures in radial surface of 38) is 
Regarding claim 5,
	Jung discloses the circulating and filtering device of the washing machine according to claim 2, wherein a second end of the filtering body (proximate the handle of 38) that is in non-communication with the circulating water cavity is provided with an anti-fall protrusion (see Figure 8 which illustrates an axial protrusion at said second end), and the anti-fall protrusion is clamped to a housing of the circulating pump assembly (at the handle of 38) [see Figure 8].
Regarding claim 6,
	Jung discloses the circulating and filtering device of the washing machine according to claim 1, wherein the circulating pump assembly comprises: 
a circulating pump (including 34b) comprising a water inlet (at 32a) and a water outlet (at 32f); and 
a circulating motor (34a) connected to the circulating pump and configured to drive the circulating pump to deliver circulating water into the washing machine [see Fig. 6; ¶0053].
Regarding claim 7,
Jung discloses the circulating and filtering device of the washing machine according to claim 6, wherein the circulating pump comprises a pump body (32) and a pump cover (at handle of 38), wherein the pump cover is rotatably connected to the filtering assembly (at 32b) and the water inlet and the water outlet are disposed on the 
Regarding claims 8-9,
Jung discloses the circulating and filtering device of the washing machine according to claim 1, further comprising a drainage assembly, wherein the drainage assembly is a drainage pump assembly comprising:
a drainage pump (including 36b) provided with an inlet (32g) and an outlet (32e), wherein the inlet is in communication with the intake water cavity, and the outlet is configured to perform drainage; and 
a drainage motor (36a) connected to the drainage pump and configured to drive the drainage pump to drain waste water out of the washing machine [see Fig. 5-8; ¶0050, ¶0057].
Regarding claim 10,
	Jung discloses a washing machine, comprising a circulation and filtering device, wherein the circulation and filtering device comprises:
a circulation pump assembly (including circulation pump 34) comprising an intake water cavity (32, via 32a) and a circulating water cavity (interior of 32d) that is in communication with the intake water cavity [see Fig. 6; ¶0035, ¶0045, ¶0047]; and 
a filtering assembly (including filter 38) disposed in the intake water cavity and is rotatably connected to the circulating pump assembly (at 32b) [see Fig. 6; ¶0045], wherein the filtering assembly comprises a blade [see Fig.8 which illustrates radially projecting ribs extending from an outer surface of the filter 38]; and an inner cavity (interior of hollow filter 38), wherein the inner cavity is in communication with the 
Regarding claim 11,
	Jung discloses the washing machine according to claim 10, wherein the filtering assembly comprises a filtering body (38) rotatably connected to the circulating pump assembly (at 32b) [see Fig. 6; ¶0045], wherein an outer wall of the filtering body is provided with the blade [see Fig.8 which illustrates radially projecting ribs extending from an outer surface of the filter 38), and the inner cavity is disposed in the filtering body. 
Regarding claim 12,
	Jung discloses the washing machine according to claim 11, wherein a filtering hole (i.e. apertures in radial surface of 38) is disposed on the filtering body, and in communication with the inner cavity (interior of 32d) [see Fig. 6; ¶0046].
Regarding claim 14,
	Jung discloses the washing machine according to claim 11, wherein a second end of the filtering body (proximate the handle of 38) that is in non-communication with the circulating water cavity is provided with an anti-fall protrusion (see Figure 8 which illustrates an axial protrusion at said second end), and the anti-fall protrusion is clamped to a housing of the circulating pump assembly (at the handle of 38) [see Figure 8].
Regarding claim 15,
	Jung discloses the washing machine according to claim 10, wherein the circulating pump assembly comprises: 

a circulating motor (34a) connected to the circulating pump and configured to drive the circulating pump to deliver circulating water into the washing machine [see Fig. 6; ¶0053].
Regarding claim 16,
Jung discloses the washing machine according to claim 15, wherein the circulating pump comprises a pump body (32) and a pump cover (at handle of 38), wherein the pump cover is rotatably connected to the filtering assembly (at 32b) and the water inlet and the water outlet are disposed on the pump body, the water inlet is in communication with the intake water cavity, and the water outlet is in communication with the circulating water cavity [see Fig. 6; ¶0046].
Regarding claims 17-18,
Jung discloses the washing machine according to claim 10, further comprising a drainage assembly, wherein the drainage assembly is a drainage pump assembly comprising:
a drainage pump (including 36b) provided with an inlet (32g) and an outlet (32e), wherein the inlet is in communication with the intake water cavity, and the outlet is configured to perform drainage; and 
a drainage motor (36a) connected to the drainage pump and configured to drive the drainage pump to drain waste water out of the washing machine [see Fig. 5-8; ¶0050, ¶0057].
Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711